DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/306,999 originally filed on December 4, 2018. Claims 1-15 are presented for examination. Claims 1, 14, and 15 are independent.
A Preliminary Amendment was filed on December 4, 2018 in which the Abstract was replaced with a new Abstract.

Information Disclosure Statement
The Information Disclosure Statement filed on December 4, 2018 has been considered. The non-patent literature document Cite No 1 could not be considered because no English translation or abstract was provided. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on December 4, 2018. This application is a 371 of PCT/JP2017/009066, filed March 7, 2017. This application claims foreign priority of JP2016-112778, filed June 6, 2016.

Claim Objections
Claim 15 is objected to because of the following informalities: typographical errors.
A finger exercise training menu generate program.” The Examiner reasonably believes this contains a typographical error and should be corrected to “A finger exercise training menu generating program” Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3-6, 8, 10, 11, and 13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation “a waveform signal.” The limitation is originally introduced in claim 2. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the waveform signal”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 2. Therefore, claim 3 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 8 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 2.
Claim 4, and substantially similar limitations in claims 5 and 8, recite the limitation “an index item.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the index item”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 4, 5, and 8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4, and substantially similar limitations in claims 5, 8, and 13, recites the limitation “the picked-up index item.” The limitation is not previously introduced in claim 1, 4, 5, 8, or 13, respectively. As such, the limitation lacks antecedent basis. Therefore, claim 4 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation “one or more training item.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “one or more of the training item”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 5 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation “the selected one or more training item.” The limitation “one or more training item,” is originally introduced earlier in claim 5. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 5. Therefore, claim 5 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation “the plurality of picked-up index items.” The limitation is not previously introduced in claim 1 or 6, respectively. As such, the limitation lacks antecedent basis. Therefore, claim 6 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation “the plurality of selected training items.” The limitation is not previously introduced in claim 1 or 6, respectively. As such, the limitation lacks antecedent basis. Therefore, claim 6 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10, and a substantially similar limitation in claim 11, recites the limitation “the task processor.” The limitation is not previously introduced in claim 1, 10, or 11, respectively. As such, the limitation lacks antecedent basis. Therefore, claims 10 and 11 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a finger exercise training menu generating system” (i.e. a machine), claim 14 is directed to “a finger exercise training menu generating method” (i.e. a process), and claim 15 is directed to “a finger exercise training menu generate program” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
“finger exercise training,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “obtain analysis evaluating data based on measurement of the finger exercise, the analysis evaluating data containing an evaluation value of an index item related to an exercise function of a user; generate a training menu on a basis of the analysis evaluating data, the training menu containing training of a training item for the finger exercise; store training menu data; and present the training menu to the user, wherein the index item includes at least one of an amount of exercise, endurance, rhythmicity, cooperativeness of both sides, or marker trackability, and wherein the training item includes an exercise to carry out the finger tapping in accordance with teaching information, stimulation, or marker.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a training menu processor,” is claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial “finger exercise training,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a training menu processor,” is claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-13 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. Claim 2 introduces “a task processor” and claim 3 introduces “a training processor.” However, these are also generic, well-known, and conventional computing elements that do not amount to significantly more than the judicial exception. As such, dependent claims 2-13 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1.
Therefore, claims 1-15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim 15 is further rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 15 only recites a plurality of software program features. Specifically, claim 15 recites “a finger exercise training menu generate program.” This is reasonably interpreted to be drawn to a computer program or software per se and is deemed to be non-statutory subject matter. Therefore, claim 15 is rejected under 35 U.S.C. §101 for failing to recite statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman et al. (hereinafter “Friedman,” US 2013/0060166).
Regarding claim 1, and substantially similar limitations in claims 14 and 15, Friedman discloses a finger exercise training menu generating system configured to execute information processing to generate a training menu for finger exercise including finger tapping (Friedman [0010-0011], “a method, system, and/or device for providing rehabilitation and assessing of hand function using an audio interface. The audio interface may be a music-based interface and device may include a monitor unit, such as a hand monitoring unit, for providing data of a movement to a computing device, such as a microcontroller. The computing device may output data to a music-based interface… The at least one hand movement may include one of a pincer grip, key-pinch grip, and/or finger-thumb opposition. The music-based interface may be configured to communicate with one of a mobile device, a laptop, and a computer.”), the finger exercise training menu generating system comprising: 
a training menu processor configured to: 
obtain analysis evaluating data based on measurement of the finger exercise, the analysis evaluating data containing an evaluation value of an index item related to an exercise function of a user (Friedman [0027-0028], “One embodiment may include a glove with one or more electrical leads configured on one or more fingertips of the glove… When the lead on the thumb touches one of the other leads, an electrical connection is closed and may be interpreted by a computing device, such as a computer or microcontroller, as an event… Data from the hand monitoring unit may be provided to a microcontroller or similar computing device. The microcontroller may analyze the received data and provide an output to a music-based interface.”); 
generate a training menu on a basis of the analysis evaluating data, the training menu containing training of a training item for the finger exercise (Friedman [0029], “The music-based interface may provide an assessment of hand function in real-time and/or at a different time, such as at the end of a song. The assessment may provide… the ability to tailor the level of difficulty and type of therapy based on an assessment of hand function both in real-time and some point in time, such as after each song.”); 
store training menu data (Friedman [0031], “The data associated with the assessment of the hand motor function may be stored…”); and 
present the training menu to the user, wherein the index item includes at least one of an amount of exercise, endurance, rhythmicity, cooperativeness of both sides, or marker trackability (Friedman [0031], “After each song, a quantitative measure of hand function may be provided including the total number of notes hit, total number of notes hit on each digit, timing information on the notes hit correctly and incorrectly, consecutive number of correct notes hit, the magnitude of force exerted by each individual finger and all fingers, and the duration of the song.”), and 
wherein the training item includes an exercise to carry out the finger tapping in accordance with teaching information, stimulation, or marker (Friedman [0032], “Logging a quantitative measure of hand function may provide clinicians and/or researchers an objective view of motor improvement over time, an objective view of the amount of guided or unguided exercise over time, and/or incentive for the patient to improve in duration of exercise and assessment scores.”).
Regarding claim 10, Friedman discloses a motion sensor configured to be worn on fingers of the user; and a terminal device configured to display information on a display screen, wherein the task processor is configured to measure the finger exercise through the motion sensor, and cause the terminal device to display the training menu on the display screen (Friedman Fig. 2 and [0013-0014], “The hand monitoring may include a glove configured with a plurality sensors, and further may include electrical leads configured on one or more fingertips of the glove. In one embodiment, the music-based interface is configured as a MIDI interface, and may be configured to one of quantify, record, and store the one or more electrical signals from the hand monitoring unit… The music-based interface may be further configured to provide an assessment of sensory motor ability through one of audio and video feedback.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Sakoda et al. (hereinafter “Sakoda,” US 2011/0054361).
Regarding claim 2, Friedman does not explicitly teach every limitation of a task processor configured to present a task for the finger exercise to the user, measure the finger exercise of the task carried out by the user, and obtain task measured data containing a waveform signal; and an analysis evaluating unit configured to extract a feature amount on a basis of the task measured data, execute an analysis evaluating process to calculate an evaluation value of the index item of the user by using the feature amount, store the analysis evaluating data, and present an evaluation screen to the user on the basis of the analysis evaluating data before the user carries out the training, the evaluation screen including the evaluation value of the index item.
However, Sakoda discloses a task processor configured to present a task for the finger exercise to the user, measure the finger exercise of the task carried out by the user, and obtain task measured data containing a waveform signal; and an analysis evaluating unit configured to extract a feature amount on a basis of the task measured data, execute an analysis evaluating process to calculate an evaluation value of the index item of the user by using the feature amount, store the analysis evaluating data, and present an evaluation screen to the user on the basis of the analysis evaluating data before the user carries out the training, the evaluation screen including the evaluation value of the index item (Sakoda Figs. 4A-C and Abstract, “The motor function estimating system 1000 has a memory unit 1260, a data processing unit 1220 (analyzing section), and a display unit 1400. The memory unit 1260 memorizes waveform data about the time change of fingers tapping motion that is obtained by a motion sensor attached to a subject person who does the fingers tapping motion that is repetition of the opening and closing motion of two fingers of one hand. The data processing unit 1220 analyzes the waveform data in the memory unit 1260. The display unit 1400 displays an analysis result. The data processing unit 1220 creates motion waveform based on waveform data, and plural characteristics based on the motion waveform. The data processing unit 1220 creates a motion disorder synthesis value that represents degree of motion disorder of the subject person by revising each of the plural characteristics based on characteristics of every age and synthesizing them.”).
Sakoda is analogous to Friedman, as both are drawn to the art of finger motion evaluation. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Friedman, to include a task processor configured to present a task for the finger exercise to the user, measure the finger exercise of the task carried out by the user, and obtain task measured data containing a waveform signal; and an analysis evaluating unit configured to extract a feature amount on a basis of the task measured data, execute an analysis evaluating process to calculate an evaluation value of the index item of the user by using the feature amount, store the analysis evaluating data, and present an evaluation screen to the user on the basis of the analysis evaluating data before the user carries out the training, the evaluation screen including the evaluation value of the index item, as taught by Sakoda, in order to estimate motion disorders with high precision (Sakoda [0011]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 3, Friedman in view of Sakoda discloses a training processor, wherein the training processor is configured to measure the finger exercise of the training that is carried out by the user in accordance with the training menu, obtain training measured data containing a waveform signal, obtain the task measured data from the task processor, cause the analysis evaluating unit to execute the analysis evaluating process on the basis of the task measured data to obtain the analysis evaluating data, and present, to the user, a training result screen including the evaluation value of the index item on the basis of the analysis evaluating data (Friedman [0031], “After each song, a quantitative measure of hand function may be provided including the total number of notes hit, total number of notes hit on each digit, timing information on the notes hit correctly and incorrectly, consecutive number of correct notes hit, the magnitude of force exerted by each individual finger and all fingers, and the duration of the song,” the quantitative feedback results are provided after each training song is completed).
Regarding claim 8, Friedman in view of Sakoda discloses a user information manager configured to manage user information, the user information containing history information regarding actual results of past training of the user, wherein the training menu processor is configured to pick up an index item whose evaluation value is low on a basis of the training item of the training menu data for previous training of the user and an evaluation value of the index item of the analysis evaluating data after the previous training, and make up a training menu for training this time by using the training item to improve the picked-up index item.
Regarding claim 9, Friedman in view of Sakoda discloses that the feature amount contains at least one of a distance between two fingers on the finger tapping, speed, acceleration, a tap interval, a phase difference between both hands, or a delay time of marker tracking (Friedman [0030], “The assessment may be presented to the individual performing therapy in the form of auditory and visual cues representing the timing and correctness of the intended movement. Other aspects of hand and finger movement, such as force and velocity, may also be represented in the form of auditory or visual cues.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Pani et al. (hereinafter “Pani,” US 2013/0143718).
Regarding claim 4, Friedman does not explicitly teach every limitation of that the training menu processor is configured to pick up an index item whose evaluation value is low from the analysis evaluating data on a basis of predetermined condition, and make up the training menu by using the training item for the finger exercise to improve the picked-up index item.
A deferred monitoring application running on a PC that can be used by the therapist in order to evaluate the compliance of the patients to the assigned protocol, visualize the history of the patient in terms of performance (graphical view of the trends in the archived features), analyze the achieved results, modify and upgrade the rehabilitation protocol for a specific patient”).
Pani is analogous to Friedman, as both are drawn to the art of evaluation of hand movement. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Friedman, to include that the training menu processor is configured to pick up an index item whose evaluation value is low from the analysis evaluating data on a basis of predetermined condition, and make up the training menu by using the training item for the finger exercise to improve the picked-up index item, as taught by Pani, such that the finger training may be remotely upgradable (Pani [0057]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 5-7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Maeueler et al. (hereinafter “Maeueler,” US 2012/0196256).
Regarding claim 5, Friedman does not explicitly teach every limitation of that the index item is set so as to be associated with the training item, and wherein the training menu processor is configured to pick up an index item from the analysis evaluating data on a basis of a predetermined condition, select one or more training item from the training item associated with the picked-up index item, and make up the training menu by using the selected one or more training item.
by receiving said first input data it is possible to create an individual exercise plan for the user based on personal results of a previous assessment of the user's physical fitness, where weaknesses and strengths of the user are taken into account, and where scientifically-based training principles are applied via said set of rules, as well as exercise scientific and behavioral knowledge. The exercise prescriptions describe as an example the number of sessions, length of the session, pauses between sessions, length of the program and also specifications within a session (intensity, pauses, repetition/duration etc.),” specific exercises are prescribed to the user based on evaluation of strengths and weaknesses of the user. Specific weaknesses are “picked-up” and used to prescribe the exercise plan).
Maeueler is analogous to Friedman, as both are drawn to the art of physical training exercises. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Friedman, to include that the index item is set so as to be associated with the training item, and wherein the training menu processor is configured to pick up an index item from the analysis evaluating data on a basis of a predetermined condition, select one or more training item from the training item associated with the picked-up index item, and make up the training menu by using the selected one or more training item, as taught by Maeueler, in order to provide the user with personalized safe, effective, and time-efficient exercises (Maeueler [0003]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 6, Friedman does not explicitly teach every limitation of that the index item is set so as to be associated with the training item, and wherein the training menu processor is configured to pick up a plurality of index items from the analysis evaluating data on a basis of a predetermined condition, select a plurality of training items associated with the plurality of picked-up index items, generate a combination of the training items based on a combination depending upon a permutation or a combination that is not depending upon a permutation from the plurality of selected training items, and make up the training menu including plural kinds of training that correspond to the combination of the training items.
However, Maeueler discloses that the index item is set so as to be associated with the training item, and wherein the training menu processor is configured to pick up a plurality of index items from the analysis evaluating data on a basis of a predetermined condition, select a plurality of training items associated with the plurality of picked-up index items, generate a combination of the training items based on a combination depending upon a permutation or a combination that is not depending upon a permutation from the plurality of selected training items, and make up the training menu including plural kinds of training that correspond to the combination of the training items (Maeueler [0019], “by receiving said first input data it is possible to create an individual exercise plan for the user based on personal results of a previous assessment of the user's physical fitness, where weaknesses and strengths of the user are taken into account, and where scientifically-based training principles are applied via said set of rules, as well as exercise scientific and behavioral knowledge. The exercise prescriptions describe as an example the number of sessions, length of the session, pauses between sessions, length of the program and also specifications within a session (intensity, pauses, repetition/duration etc.),” specific exercises are prescribed to the user based on evaluation of strengths and weaknesses of the user. Specific weaknesses are “picked-up” and used to prescribe the exercise plan).

Regarding claim 7, and substantially similar limitations in claims 12 and 13, Friedman does not explicitly teach every limitation of a user information manager configured to register user information, the user information containing attribute values including sex, age, and disease of the user, wherein the training menu processor is configured to select the training item in accordance with the attribute values of the user or adjust a detailed parameter value of the training item to make up the training menu.
However, Maeueler discloses a user information manager configured to register user information, the user information containing attribute values including sex, age, and disease of the user, wherein the training menu processor is configured to select the training item in accordance with the attribute values of the user or adjust a detailed parameter value of the training item to make up the training menu (Maeueler [0065-0066], “The fitness related data may further include data about the age of the user, gender, smoker/non-smoker, psychological status of the user etc… a fitness proposal plan is constructed for the user based on the collected fitness related data by comparing the acquired fitness related data with reference fitness data for corresponding fitness test results in one or more corresponding fitness categories. As an example, the reference fitness data may be selected for a user of the same age, same gender and with a similar medical history,” the reference data implies aggregate data collected from a plurality of users. The acquired data from the user is matched with reference data for a user of the same age, gender, and similar medical history).
Maeueler is analogous to Friedman, as both are drawn to the art of physical training exercises. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Friedman, to include a user information manager configured to register user information, the user information containing attribute values including sex, age, and disease of the user, wherein the training menu processor is configured to select the training item in accordance with the attribute values of the user or adjust a detailed parameter value of the training item to make up the training menu, as taught by Maeueler, in order to provide the user with personalized safe, effective, and time-efficient exercises (Maeueler [0003]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Sakoda, and in further view of Pani.
Regarding claim 8, Friedman in view of Sakoda does not explicitly teach every limitation of a user information manager configured to manage user information, the user information containing history information regarding actual results of past training of the user, wherein the training menu processor is configured to pick up an index item whose evaluation value is low on a basis of the training item of the training menu data for previous training of the user and an evaluation value of the index item of the analysis evaluating data after the previous training, and make up a training menu for training this time by using the training item to improve the picked-up index item.
A deferred monitoring application running on a PC that can be used by the therapist in order to evaluate the compliance of the patients to the assigned protocol, visualize the history of the patient in terms of performance (graphical view of the trends in the archived features), analyze the achieved results, modify and upgrade the rehabilitation protocol for a specific patient”).
Pani is analogous to Friedman in view of Sakoda, as both are drawn to the art of evaluation of hand movement. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Friedman in view of Sakoda, to include a user information manager configured to manage user information, the user information containing history information regarding actual results of past training of the user, wherein the training menu processor is configured to pick up an index item whose evaluation value is low on a basis of the training item of the training menu data for previous training of the user and an evaluation value of the index item of the analysis evaluating data after the previous training, and make up a training menu for training this time by using the training item to improve the picked-up index item, as taught by Pani, such that the finger training may be remotely upgradable (Pani [0057]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Giuffrida et al. (hereinafter “Giuffrida,” US 9,289,603).
Regarding claim 11, Friedman does not explicitly teach every limitation of a touch panel provided with a display configured to display information on a display screen and a touch sensor configured to detect a position and motion of the finger on the display screen, wherein the task processor is configured to measure the finger exercise through the touch panel, and wherein the touch panel is configured to display the training menu on the display screen thereof.
However, Giuffrida discloses a touch panel provided with a display configured to display information on a display screen and a touch sensor configured to detect a position and motion of the finger on the display screen, wherein the task processor is configured to measure the finger exercise through the touch panel, and wherein the touch panel is configured to display the training menu on the display screen thereof (Giuffrida col. 9 lines 37-67, “This processing may take place during or following data acquisition and may occur within a movement data acquisition device or within a different processing device, such as a personal computer, PDA, smart phone, tablet computer, touch screen interface, or the like”).
Giuffrida is analogous to Friedman, as both are drawn to the art of movement disorder therapy systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Friedman, to include a touch panel provided with a display configured to display information on a display screen and a touch sensor configured to detect a position and motion of the finger on the display screen, wherein the task processor is configured to measure the finger exercise through the touch panel, and wherein the touch panel is configured to display the training menu on the display screen thereof, as taught by Giuffrida, because a tablet computer with touch screen is portable and lightweight (Giuffrida col. 42 lines 51-67). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
:
McCarthy et al. (US 2017/0296116) Systems and methods for neurologic rehabilitation
Ban et al. (US 10,143,403) System and method for rehabilitation exercise of the hands
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715